Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, i.e., it appears that the applicant’s invention has no “flexible filament” as claimed and/or defined within the specification, it therefore seems that this feature was intended to be claimed as an “elongated member”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huppert 6240672.
Referring to figures 5 and 6, Huppert discloses a fishing jig 66 comprising a head 52 and a hook 54 having a first end connected to the head and a second end extending away from the head thereby defining a “partially open volume”.  There is further disclosed a flexible keeper 34 or weed-guard 64,62 flexibly connected to said head 52.  The weed-guard is additionally shown comprising a collar 44 having an enlarged surface or lip, see paras. 7, 9 and fig. 5, said collar being configured to hold a skirt 60, via band 56, between said lip and an outer surface of the head 52.  The weed guard is configured to extend away from the head 52 so as not to enter the “partially open volume” when at rest, but will flex into said volume during operation, i.e., retrieval of the lure by a fisherman.  There is also shown a bait retention feature 42 comprised by the weed-guard.  
Pertinent sections of the Description within Huppert are recreated below for applicant’s convenience:
(6) Referring to FIG. 3, a hook 30 is shown that has an eye 32 and to which a keeper 34 is mounted. One end of a wire core 36 of the keeper 34 is bent to provide an eye 38 that interlocks with the eye 32. The coupling of the eyes 32 and 38 allow the keeper 34 to pivot and move freely relative to the hook 30. A plastisol dressing 37 molded to a preferred shape (e.g. worm, eel, crayfish, salamander, lizard, cricket, minnow or other natural bait imitation) can be threaded onto the keeper 34 to secure the dressing 37 to the keeper 34. The barb 16 of the hook 30, if separately attached to the dressing 37, creates a weedless presentation.

(7) FIG. 4 shows a cross section view through the keeper 34. The stem 40 includes a series of conical protrusions 42 of the same size. A larger diameter protrusion 44 radiates from the end adjacent the eye 38. The protrusion 44 can act as a stop to prevent withdrawal of a banded skirt dressing that is threaded past the projection 44 and such as described below with respect to FIG. 5. The diameter of the protrusions 42 and 44 can be sized as desired, although presently are sized in respective ranges of 2 to 3 mm and 3.5 to 5.0 mm. The diameter of the bore 45 at the core piece 36 is selected in a range of 0.5 to 1.0 mm to accommodate several sizes of wire. The bore 45 can also be sized to accommodate a range of fish line that might mount through the bore 45.

(8) The keeper 34 is molded onto the core 36, which can be a solid or multi-stranded wire. The keeper 34 can be cut to a preferred length and the exposed end of the core 36 can be bent to any desired shape, such as the eye 38. Alternatively, the exposed end of the core 36 can be positioned within a mold and cast into a jig or other molded lure, for example reference the jig type lure 50 of FIG. 5.

(9) With attention to FIG. 5, the keeper 34 is cast into a jig head 52 and projects to align with a barb 53 of a hook 54. The head 52 can be molded from a heavy material, such as lead, or a lightweight, buoyant material, such as foam. The core 36 provides a degree of resilience to the keeper 34 comparable to bristle or wire weed guards. A band 56 supports a pair of rattles 58 and a multi-stranded skirt 60 to the keeper 34 next to the head 52 and forward of the enlarged protrusion 44. A trailer or dressing 61 is separately threaded onto the keeper 34 and held in place at the protrusions 42, aft of the protrusion 44. The hook barb 53 can again be mounted to the dressing 61 as desired.

(10) FIG. 6 shows an alternative keeper 62 that can be attached to a conventional wire or bristle weed guard 64 of a jig lure 66 having a head 52 of an identical shape to the lure 50. The keeper 62 is molded with a hollow stem 68 and from which small and large diameter protrusions 70 and 72 radiate. A hollow bore 74 extends through the stem 68 and the bore diameter is sized to mount over the weed guard 64.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644